DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been carefully considered but are moot due to a new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 states inter alia, 
 the cylinder deactivation number being changed to one of:
 a subsequent deactivation number that is an intermediate
the current deactivation number corresponding to a current combustion cylinder ratio, 
the target deactivation number corresponding to the target ratio, and 
the target deactivation number;
This limitation in claim 1 is being interpreted to simply mean that the cylinder deactivation number is being changed to a number which ranges from a current deactivation number to a target deactivation number. 
	However, it is unclear what additional limitations are encompassed by recitations of “the current deactivation number corresponding to a current combustion cylinder ratio” or “the target deactivation number corresponding to the target ratio” or “the target deactivation number”, which are not already encompassed by the recitation of “a subsequent deactivation number that is an intermediate cylinder deactivation number between a current deactivation number and a target deactivation number”. It is also not clear if the target number, as recited in c) “the target deactivation number corresponding to the target ratio” is the same target deactivation number as recited in d) “the target deactivation number” or in a) “…a target deactivation number”.  Likewise it is also not clear if “current deactivation number” as recited in a) is the same “current deactivation number” that is recited in b) above, or what additional limitations are encompassed by this further recitation, which are not already encompassed in a) above. Claims 2-10 are further rejected for depending upon a rejected claim.
In re claims 11 and 12, claims 11 and 12 contain a substantially similar limitation as that recited above regarding claim 1, and are therefore also rejected in a similar manner on substantially the same grounds as that recited above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gop et. al. (U.S. 5555871).
Note: due to the outstanding 112 issues, as explained above, the prior art of record can not be fully applied at this time until further clarity can be made. However, the prior art of Gop, has been applied as best understood. 
In re claim 1,  Gop teaches a variable combustion cylinder ratio control device configured to variably control a combustion cylinder ratio of an engine during an intermittent deactivation operation in which cylinder deactivation is intermittently executed, the combustion cylinder ratio being a ratio of (i) a number of combustion cylinders in which combustion is executed to (ii) a sum of the number of the combustion cylinders in which combustion is executed and a number of cylinders in which combustion is suspended in a cylinder deactivation pattern, the variable combustion cylinder ratio control device comprising: 
an electronic control unit
 	set a target ratio corresponding to a target value of the combustion cylinder ratio, the target value of the combustion cylinder ratio corresponding to regularly repeating cylinder deactivations (Col. 2, ln 49-58; inherent; note: one or more cylinders are deactivated); 
 	change a cylinder deactivation number indicating a number of cylinders in which combustion is consecutively executed between one deactivation and a subsequent deactivation of the regularly repeating cylinder deactivations (Col. 2, ln 49-58; inherent; note: deactivated cylinders are rotated), 
 	the cylinder deactivation number being changed to one of:
 a subsequent deactivation number that is an intermediate cylinder deactivation number between a current deactivation number and a target deactivation number (fig. 6; Col. 2, ln 49-58; note: one or more cylinders are deactivated, and fig. 6 implies that the number of deactivated cylinders ranges from 0, meaning that all cylinders are firing, to all cylinders, meaning that no cylinder is firing.), 
the current deactivation number corresponding to a current combustion cylinder ratio (see above in a)), 
the target deactivation number corresponding to the target ratio (see above in a)), and 
the target deactivation number (see above in a)); 
 	determine a cylinder deactivation pattern of the engine (fig. 10b; 722, 724, 726, 728, 730), 
the cylinder deactivation pattern being an order of combustion and deactivation of the cylinders for each value of the combustion cylinder ratio (as shown in fig. 6; note: the value of “X” varies from 0 to 4), the cylinder deactivation pattern being determined by: 
setting the target deactivation number in the cylinder deactivation pattern as the subsequent deactivation number when a difference between the current deactivation number and the target deactivation number is less than or equal to X cylinders (Col. 8, ln 4-25; fig. 10b), 
the value of X being a natural number (Col. 8, ln 4-25; integer cylinder number CYLint) and a value that varies in accordance with an operating state of the engine, and 
setting the subsequent deactivation number in the cylinder deactivation pattern as a number corresponding to the current deactivation number being increased by X cylinders when the difference between the current deactivation number and the target deactivation number exceeds X cylinders (Col. 8, ln 4-25; fig. 10b); and 
 	execute the determined cylinder deactivation pattern in the engine including controlling the combustion cylinders of the engine to deactivate based on the determined cylinder deactivation pattern (Col. 2, ln 66-Col. 3, ln 2; Col. 8, ln 4-25).

In re claim 3, The variable combustion cylinder ratio control device according to claim 1, wherein the value of X has a direct relationship with the current deactivation number (Col. 8, ln 4-25; fig. 10b).
In re claims 11-12, claims 11-12 are similarly worded as claim 1, and are subsequently similarly rejected on the same grounds and motivation as claim 1, as outlined above, mutatis mutandis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN D BAILEY/Examiner, Art Unit 3747     

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747